Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-48 of B. Chen et al., US 16/651,386 (Sep. 25, 2018) are pending and subject to restriction/election.  

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


Restriction

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group (I)	claim(s) 1-21, 23-26 drawn a method of making a halogenated organic compound, comprising reacting an active hydrogen-containing organic compound; and
Group (II)	claim(s) 1 and 22, drawn to the method of Group (I), wherein the reacting is carried out in the presence of a phase transfer catalyst;
Group (III)	claim(s) 1 and 27, drawn to the method of Group (I), wherein the active hydrogen-containing organic compound and the halogenated olefin are reacted at a temperature of from about 200°C to about 200°C for a time of from about 0.5 hours to about 120 hours (note that restriction of this group is considered reasonable because it is limited to a single temperature);
Group (IV)	claim(s) 1 and 28, drawn to the method of Group (I), wherein the active hydrogen-containing organic compound and the halogenated olefin are reacted in a stoichiometric ratio of (moles active hydrogen-containing organic compound)/x : moles halogenated olefin, wherein x = number of active hydrogens per molecule of the active hydrogen-containing organic compound, of from about 1:8 to about 8:1;
Group (V)	claim(s) 29-33, drawn to a trifluoropropenylether-substituted aromatic compound of formula (I);
Group (VI)	claim(s) 34-48, drawn to a haloalkyl ether (meth)acrylate corresponding to general structure (I);


is required.  

If Applicant elects either of Group (I), Group (III), or Group (IV), the following provisional election of species is required

(1)	a single species of “a halogenated organic compound” as recited in the preamble of instant claim 1;

(2)	a single species of an “active hydrogen-containing organic compound selected from the group consisting of alcohols, primary amines, secondary amines and thiols” as recited in claim 1; and 

(3)	a single species of “a halogenated olefin containing a carbon-carbon double bond” as recited in claim 1.

If the invention of Group (II) is elected, the following provisional election of species is required:

(1)	a single species of “a halogenated organic compound” as recited in the preamble of instant claim 1;

(2)	a single species of an “active hydrogen-containing organic compound selected from the group consisting of alcohols, primary amines, secondary amines and thiols” as recited in claim 1; and 

(3)	a single species of “a halogenated olefin containing a carbon-carbon double bond” as recited in claim 1.

(4)	a single species of “a phase transfer catalyst” as recited in claim 22.




(1)	a single species of “trifluoropropenylether-substituted aromatic compound of formula (I)” as recited in claim 29.

If the invention of Group (VI) is elected, the following provisional election of species is required:

(1)	a single species of “a haloalkyl ether (meth)acrylate corresponding to general structure (I)” as recited in claim 34.

Lack of Unity of Invention

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.

Shared Technical Feature does Not Make a Contribution over the Prior Art

According to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.” Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art. The technical feature that unites the groups is not a contribution over the art.




A method of making a halogenated organic compound, comprising  reacting an active hydrogen-containing organic compound selected from the group consisting of alcohols, primary amines, secondary amines and thiols with a halogenated olefin containing a carbon-carbon double bond,

this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Y. Gotoh et al., US 9,139,773 (2015) (“Gotoh”).  Gotoh discloses the following reaction, which clearly meets each and every limitation of the instant common technical feature.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Gotoh at col. 73.  Therefore the common technical feature is not a special technical feature because it does not make a contribution over the prior art and unity of invention is lacking among Groups (I)- (IV).  


Lack of a Common Technical Feature

Unity of invention is lacking between Group (V) and any of Groups (I)-(IV) because the groups do not share the same or corresponding special technical feature.  That is, the inventions of Groups (I)-(IV) require the technical feature of “a halogenated olefin containing a carbon-carbon double bond”, which as discussed above is clearly disclosed by Gotoh, however, the invention of Group (V) is directed to a “trifluoropropenylether-substituted aromatic compound of formula (I)”.  Thus, there is no overlapping subject matter between Group (V) and any of Groups (I)-(IV) that is a special technical feature (i.e., there is no overlapping subject matter that is not disclosed in the prior art).  

Unity of invention is lacking between Group (VI) and any of Groups (I)-(V) for the same reasons as directly above respecting Group (V).   

Election of Species

This application contains claims directed to more than one chemical compound species of the generic inventions.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species do not form a single inventive concept because, as discussed above, the shared technical feature does not make a contribution over the prior art.  

Applicant is required in reply to this action, regardless of which Group is elected, to elect a single chemical compound as set for the above to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species of chemical compounds are found in the specification.

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.



Linking Claim

Claim 1 links the inventions of Groups (I)-(IV).  Upon the indication of allowability of linking claim 1, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Notice of Rejoinder between Product and Process Claims

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Reply and Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622